Citation Nr: 1608880	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  10-49 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) right knee (excluding the period that a temporary total evaluation was assigned from May 11, 2010 to June 30, 2010).

2.  Entitlement to an initial disability rating in excess of 10 percent for instability of the right knee, as secondary to the service-connected DJD right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to September 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2009 and July 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

During the period of the appeal, in a July 2015 rating decision, the RO granted service connection for instability of the right knee, evaluated as 10 percent disabling, and continued the 10 percent disability rating for DJD, right knee.  

In January 2016, the Veteran testified at a Central Office hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

These appeals were processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board notes that while in a July 20, 2015 rating decision, the Veteran was granted service connection for instability of the right knee, evaluated as 10 percent disabling, and his 10 percent disability rating for DJD right knee was continued, in a July 30, 2015 statement in support of claim, the Veteran reported that his conditions were "far more severe" and presented a greater degree of impairment than the current evaluations reflected.  

Additionally, in his January 2016 Central Office hearing, the Veteran testified that his right knee swelled every day after work.  He noted that he had instability in his right knee and had to wear a brace every day.  The Veteran testified that his right knee was painful and it clicked and grinded in certain positions, occasionally getting caught.  He stated that his right knee dislocated about three to four times a day.  The Veteran further testified that he did not have full range of motion in his knee.  Finally, the Veteran testified that he had an MRI of his knee scheduled for January 11, 2016.  This MRI has not yet been evaluated by the AOJ.  As the Veteran's most recent Compensation and Pension (C&P) examination to evaluate his right knee was in June 2014, a new VA examination is necessary to determine the current nature, extent, and severity of the Veteran's service-connected right knee DJD and instability.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical records of all evaluations and treatment the Veteran received for his service-connected right knee DJD and instability.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent, and severity of his service-connected right knee DJD and instability.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests and studies should be performed.  Any testing deemed necessary should be performed, including x-rays and appropriate range of motion studies.  The range of motion of the Veteran's right knee disabilities should be set forth in degrees.  

The examiner should further comment on:

a. Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report;

b. Whether there is semilunar cartilage dislocation, with frequent episodes of "locking," pain, and effusion into the joint;

c. Whether there is any recurrent subluxation or lateral instability.  If so, is it slight, moderate, or severe?  

The Board notes that the terms "slight," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R § 4.6 (2015).

3. Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

4. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues. An appropriate period of time should be allowed for response by the Veteran and her representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




